•
                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                                 HELENA DIVISION

     UNITED STATES OF AMERICA,                CAUSE NO.: CR-19-3-H-CCL

                                 Plaintiff,

      -vs-                                              ORDER

     K. JEFFERY KNAPP,



•                           Defendant.


         IT IS ORDERED that meals and/or lodging be provided for the jurors in

    the above-entitled matter.

         DATED this    2,Z,- day of October 22, 2019.
